ACCEPTED
                                                                                   14-15-00295-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                              4/16/2015 9:46:12 AM
                                                                               CHRISTOPHER PRINE
                                                                                            CLERK

                         NO. 14-15-00295-CV

                                                                   FILED IN
                                                            14th COURT OF APPEALS
               In the Fourteenth District Court of   Appeals HOUSTON, TEXAS
                             Houston, Texas                 4/16/2015 9:46:12 AM
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk

           KHYATI UNDAVIA, MINU RX, LTD., AND MINU GP, LLC
                             Appellants,

                                    v.

AVANT MEDICAL GROUP, P.A., D/B/A INTERVENTIONAL SPINE ASSOCIATES, AND
          BRETT L. GARNER, D/B/A ALLIED MEDICAL CENTERS
                              Appellees.


            On Appeal from the 152nd Judicial District Court,
                         Harris County, Texas
                 Trial Court Cause No. 2014-22186


          NOTICE OF UPDATE ON IDENTITY OF PARTIES


                           Ashish Mahendru
                        State Bar No. 00796980
                  amahendru@thelitigationgroup.com
                            Darren A. Braun
                        State Bar No. 24082267
                    dbraun@thelitigationgroup.com
                            MAHENDRU, PC
                        639 Heights Boulevard
                         Houston, Texas 77007
                             713-571-1519
                           713-651-0776 fax

             APPELLATE COUNSEL FOR APPELLANTS

                                    1
                             NO. 14-15-00295-CV


                  In the Fourteenth District Court of Appeals
                                Houston, Texas


            KHYATI UNDAVIA, MINU RX, LTD., AND MINU GP, LLC
                              Appellants,

                                       v.

  AVANT MEDICAL GROUP, P.A., D/B/A INTERVENTIONAL SPINE ASSOCIATES,
        AND BRETT L. GARNER, D/B/A ALLIED MEDICAL CENTERS
                             Appellees.


              On Appeal from the 152nd Judicial District Court,
                           Harris County, Texas
                    Trial Court Cause No. 2014-22186


             NOTICE OF UPDATE ON IDENTITY OF PARTIES


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellants, Khyati Undavia, Minu RX, Ltd., and MINU GP, LLC, file this

Notice of Update on Identity of Parties. In Appellant’s Petition for Permission to

Appeal Interlocutory Order, Appellant’s identified Compass Bank as a Co-

Defendant in this case.




                                        2
      Since the filing of the Petition on April 6, 2015, Plaintiffs/Appellees filed a

non-suit, dismissing Compass Bank from this lawsuit. See Exhibit A.

      Appellants file this notice to update this Court that Compass Bank is no

longer a party to this action.

      Notwithstanding the non-suit, the substance of Appellant’s Petition remains

the same.

Date: April 16, 2015                  Respectfully submitted,

                                      MAHENDRU, P.C.


                                      By:
                                             Ashish Mahendru
                                             Texas Bar No. 00796980
                                             Darren A. Braun
                                             Texas Bar No. 24082267
                                             639 Heights Boulevard
                                             Houston, Texas 77007
                                             (713) 571-1519 (Telephone)
                                             (713) 651-0776 (Facsimile)
                                             amahendru@thelitigationgroup.com
                                             dbraun@thelitigationgroup.com

                                             ATTORNEYS FOR
                                             DEFENDANTS—APPELLANTS




                                         3
                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing of Appellants’
Notice of Dismissal of Party was served on the following counsel of record on the
16th day of April, 2015 via email:

      Matias J. Adrogué                         via email: mja@mjalawyer.com
      Robert Stephan Kaase
      1629 West Alabama St.
      Houston, Texas 77006
      1629 West Alabama St.
      Houston, Texas 77006
      713-425-7270 (p)
      713-425-7271 (f)
      Counsel for Plaintiffs/Appellees

      William P. Huttenbach        via email: whuttenback@hirschwest.com
      State Bar No. 24002330
      Jacob M. Stephens
      State Bar No. 24066143
      Hirsch & Westheimer
      1415 Louisiana, 36th Floor
      Houston, Texas 77002
      (713) 223-5181 (Main)
      (713) 223-9319 (Fax)
      Counsel for Defendant Compass Bank




                                                     Ashish Mahendru




                                         4